USCA4 Appeal: 16-4659      Doc: 39         Filed: 02/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 16-4659


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANTHONY DERRELL FOYE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:16-cr-00020-RBS-LRL-1)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Donna L. Biderman, LAW OFFICE OF DONNA L. BIDERMAN, PLLC,
        Fairfax, Virginia, for Appellant. Jessica D. Aber, United States Attorney, Aidan Taft
        Grano-Mickelsen, Assistant United States Attorney, Chase Harrington, Special Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 16-4659      Doc: 39         Filed: 02/22/2022     Pg: 2 of 3




        PER CURIAM:

               Anthony Derrell Foye appeals his conviction, following a guilty plea, for

        brandishing a firearm during a crime of violence, in violation of 18 U.S.C.

        § 924(c)(1)(A)(ii). Foye pled guilty, without a plea agreement, to conspiracy to interfere

        with commerce by means of robbery, in violation of 18 U.S.C. § 1951(a), interference with

        commerce by means of robbery, in violation of 18 U.S.C. § 1951(a), brandishing a firearm

        during a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii), and possession of

        a firearm by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). We affirm.

               Foye argues that his brandishing a firearm conviction under 18 U.S.C. § 924(c) is

        based on a valid predicate offense, Hobbs Act robbery, and an invalid predicate offense,

        conspiracy to commit Hobbs Act robbery. Based on United States v. Chapman, 666 F.3d

        220, 228 (4th Cir. 2012), he maintains that, for the purposes of § 924(c), he only admitted

        to the allegedly less serious predicate offense, conspiracy to commit Hobbs Act robbery.

        Accordingly, Foye requests that the court overturn his 18 U.S.C. § 924(c) conviction.

               We rejected Foye’s argument in United States v. Crawley, 2 F.4th 257, 263 (4th Cir.

        2021), cert. denied, __ S. Ct. __, No. 21-6361, 2022 WL 89589 (U.S. Jan. 10, 2022). “[A]

        § 924(c) conviction based on one valid and one invalid predicate offense remains sound

        . . . and we extend that holding to cases in which the defendant pleads guilty to a § 924(c)

        offense expressly based on the valid and invalid predicate.” Id. Here, based on Foye’s

        guilty plea to Hobbs Act robbery, the accompanying statement of facts, and the magistrate

        judge’s statement during Foye’s Fed. R. Crim. P. 11 hearing that the § 924(c) charge was

        based on the robbery, we conclude that Foye’s § 924(c) conviction was clearly and lawfully

                                                     2
USCA4 Appeal: 16-4659         Doc: 39     Filed: 02/22/2022     Pg: 3 of 3




        predicated on Hobbs Act robbery. Hobbs Act robbery is a crime of violence under

        § 924(c). United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Therefore, we affirm

        Foye’s § 924(c) conviction. See Crawley, 2 F.4th at 263.

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    3